Citation Nr: 0001909	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-10 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to September 
1974.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in October 1997 that denied the claimed benefits.


FINDING OF FACT

The veteran's chronic right ear hearing loss was initially 
manifested in service.


CONCLUSION OF LAW

Right ear hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that his hearing 
in the right ear was found to be 15/15 whispered voice during 
an enlistment examination in July 1954.  Records dated in 
March 1973 show that the veteran was given a profile for 
bilateral nerve type hearing loss while he was in service, 
and the report of a retirement examination in April 1974 
noted bilateral nerve type hearing loss, predominantly in the 
high pitched tones.  The April 1974 examination noted 
audiological findings of 5, 10, 10, and 35 at 500, 1000, 
2000, and 4000 Hertz, respectively:

A VA audiological examination in September 1997 noted the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
60
70
LEFT
N/A
N/A
N/A
N/A
N/A

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The veteran was noted to have 
normal hearing in the lower frequencies, to a moderate to 
severe high frequency sensorineural hearing loss.

During a hearing at the RO in September 1998, the veteran 
testified that he was diagnosed with bilateral hearing loss 
while in Vietnam.  The veteran stated that he was exposed to 
loud noises while serving with a combat unit in Vietnam.  
According to the veteran, he still had problems hearing and 
required hearing aids.

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks service connection, must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 
(West 1991). 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303. 

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, after granting the veteran the benefit 
of the doubt, the Board finds that service connection for 
right ear hearing loss is warranted.  

The record shows that the veteran's entrance examination in 
July 1954 was negative for right ear hearing loss.  During 
service, the veteran was placed on a permanent profile for 
bilateral nerve type hearing loss affecting the higher 
pitched tones.  The report of the veteran's retirement 
examination in April 1974 also noted bilateral nerve type 
hearing loss, predominantly in the higher pitched tones.  The 
in-service manifestations of right ear hearing loss in the 
higher pitched tones, noted both in the permanent profile 
dated in March 1973 and continuing through the veteran's 
retirement examination in April 1974, identify a disease 
entity and observation of that entity sufficient to establish 
chronic right ear hearing loss in service.

In addition, the Board notes that this type of right ear 
hearing loss was found during a VA examination in September 
1997, when the veteran's pure tone thresholds in the right 
ear were 60 and 70 decibels at 3000 and 4000 Hertz, 
respectively.  This is above the 40 decibel requirement set 
out as one of the criteria for establishing hearing loss 
under 38 C.F.R. § 3.385.  

The veteran also testified during a hearing at the RO in 
September 1998 that he was exposed to acoustic trauma during 
combat service in Vietnam, after which he had problems with 
his hearing.  Considering the evidence indicating that the 
veteran had chronic right ear hearing loss while in service, 
including the permanent profile, retirement examination, and 
hearing testimony, as well as the results of the September 
1997 VA examination showing that the same type of hearing 
loss persists, it is concluded that the evidence is at least 
in equipoise as to whether right ear hearing loss was 
incurred in service.  Under such circumstances, the veteran 
must be given the benefit of the doubt.  38 U.S.C.A. § 5107.





ORDER

Entitlement to service connection for right ear hearing loss 
is granted.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

